Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This Office action is in response to the application filed on August 12, 2018. 

Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 
119 (a)-(d), which papers have been placed of record in the file.

Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112, second paragraph, as being 
indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.  In Claims 1 and 9, it unclear whether “substantially” refers to all, most, or a majority of the particles being aligned in the exact same direction or in the same general direction, but not the exact same direction.   
Dependent claims 2-8 inherit the deficiencies of independent claim 1, and are 
therefore also rejected under 35 U.S.C. 112 (b) paragraph.
Dependent claim 10 inherits the deficiencies of independent claim 9, and are 
therefore also rejected under 35 U.S.C. 112 (b) paragraph.
Claim 1 recites the limitation “the conductive layer.”  There is insufficient 
antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated 
by Kuwajima et al. (U.S. Publication No. 2004/0136117; hereinafter “Kuwajima”).
Regarding claim 1, Kuwajima discloses an input device, comprising: a substrate structure (Figs. 9-16, 4/6/8/44/58 in combination); a conductive adhesive layer (Figs. 9-16, 62) disposed on the substrate structure (Figs. 9-16, 4/6/8/44/58 in combination), wherein the conductive adhesive layer (Figs. 9-16; Fig. 10A, 62) includes an adhesive portion ([0100]) and a plurality of metal particles ([0100]), and the plurality of metal particles ([0100]) are substantially aligned (Figs. 9-16; [0100]) in a first direction (Figs. 9-16; Fig. 10A, vertical direction; [0100]); and a piezoelectric structure (Figs. 9-16; Fig. 10A, 2) disposed ([0100]) on the conductive layer (Figs. 9-16; Fig. 10A, 62), wherein the piezoelectric structure (Figs. 9-16; Fig. 10A, 2) extends along a second direction (Figs. 9-16; Fig. 10A, horizontal direction) perpendicular (Figs. 9-16) to the first direction (Figs. 9-16; Fig. 10A, vertical direction; [0100]).  
Regarding claim 2, Kuwajima discloses the input device of claim 1, wherein the substrate structure (Figs. 9-16, 4/6/8/44/58 in combination) comprises a substrate (Figs. 9-16; Fig. 10A, 4) and a first electrode layer (Figs. 9-16; Fig. 10A, 58) disposed over (Fig. 10A) the substrate (Figs. 9-16; Fig. 10A, 4), the piezoelectric structure (Figs. 9-16; Fig. 10A, 2) comprises a piezoelectric material layer (Figs. 9-16; Fig. 10A, 52) and a second electrode layer (Figs. 9-16; Fig. 10A, 48) disposed under (Fig. 10A) the piezoelectric material layer (Figs. 9-16; Fig. 10A, 52), and the first electrode layer (Figs. 9-16; Fig. 10A, 58) overlaps (Fig. 10A) with the second electrode (Figs. 9-16; Fig. 10A, 48) in the first direction(Figs. 9-16; Fig. 10A, vertical direction
Regarding claim 3, Kuwajima discloses the input device of claim 2, wherein the substrate structure (Figs. 9-16, 4/6/8/44/58 in combination) further comprises a third electrode layer (Figs. 9-16; Fig. 10A, 44) disposed over (Fig. 10A) the substrate (Figs. 9-16; Fig. 10A, 4), the third electrode layer (Figs. 9-16; Fig. 10A, 44) and the first electrode layer (Figs. 9-16; Fig. 10A, 58) are insulated (Fig. 10A) from each other (Fig. 10A), the piezoelectric structure (Figs. 9-16; Fig. 10A, 2) further comprises a fourth electrode layer (Figs. 9-16; Fig. 10A, 50) having a first portion (Figs. 9-16; Fig. 10A, portion of 50 in contact with 56), the first portion (Figs. 9-16; Fig. 10A, portion of 50 in contact with 56) is disposed under (Fig. 10A) the piezoelectric material layer (Figs. 9-16; Fig. 10A, 52), the fourth electrode layer (Figs. 9-16; Fig. 10A, 50) and the second electrode layer (Figs. 9-16; Fig. 10A, 48) are insulated (Figs. 9-16; Fig. 10A, 56) from each other (Fig. 10A), and the third electrode layer (Figs. 9-16; Fig. 10A, 44) overlaps with the first portion (Figs. 9-16; Fig. 10A, portion of 50 in contact with 56) of the fourth electrode layer (Figs. 9-16; Fig. 10A, 50) in the first direction (Figs. 9-16; Fig. 10A, vertical direction).  
Regarding claim 4, Kuwajima discloses the input device of claim 3, wherein the first electrode layer (Figs. 9-16; Fig. 10A, 58) and the third electrode layer (Figs. 9-16; Fig. 10A, 44) extends on a same plane (Fig. 10A), the second electrode layer (Figs. 9-16; Fig. 10A, 48) and the first portion (Figs. 9-16; Fig. 10A, portion of 50 in contact with 56) of the fourth electrode (Figs. 9-16; Fig. 10A, 50
Regarding claim 5, Kuwajima discloses the input device of claim 3, wherein the fourth electrode layer (Figs. 9-16; Fig. 10A, 50) further comprises a second portion (Figs. 9-16; Fig. 10A, end portion of 50 in contact with end portion side wall of 52) disposed (Fig. 10A) on a side wall (Fig. 10A) of the piezoelectric material layer (Figs. 9-16; Fig. 10A, 52), and a third portion (Figs. 9-16; Fig. 10A, portion of 50 in contact with 52) disposed (Fig. 10A) on the piezoelectric material layer (Figs. 9-16; Fig. 10A, 52), the first portion (Figs. 9-16; Fig. 10A, portion of 50 in contact with 56) contacts (Fig. 10A) the second portion (Figs. 9-16; Fig. 10A, end portion of 50 in contact with end portion side wall of 52), and the second portion (Figs. 9-16; Fig. 10A, end portion of 50 in contact with end portion side wall of 52) contacts (Fig. 10A) the third portion (Figs. 9-16; Fig. 10A, portion of 50 in contact with 52).  
Regarding claim 6, Kuwajima discloses the input device of claim 2, wherein the piezoelectric material layer (Figs. 9-16; Fig. 10A, 52) comprises lead zirconate titanate ([0142]).  
Regarding claim 7, Kuwajima discloses the input device of claim 2, wherein a thickness of the piezoelectric material layer (Figs. 9-16; Fig. 10A, 52) is less than 400 μm ([0094]).  
Regarding claim 8
Regarding claim 9, Kuwajima discloses a method for manufacturing an input device, comprising: (i) providing a substrate structure (Figs. 9-16, 4/6/8/44/58 in combination); (ii) dispensing ([0100]-[0101]) an adhesive (Figs. 9-16; Fig. 10A, 62) and a plurality of metal particles ([0101]) over the substrate structure (Figs. 9-16, 4/6/8/44/58 in combination), wherein the metal particles ([0101]) are dispersed ([0101]) in the adhesive (Figs. 9-16; Fig. 10A, 62);  (iii) disposing (Fig. 10A) a piezoelectric structure (Figs. 9-16; Fig. 10A, 2) over the metal particles ([0101]), wherein the piezoelectric structure (Figs. 9-16; Fig. 10A, 2) extends along (Figs. 9-16) a first direction (Figs. 9-16; Fig. 10A, horizontal direction); (iv) aligning (Figs. 9-16) the metal particles ([0101]) substantially along a second direction (Figs. 9-16; Fig. 10A, vertical direction; [0100]) perpendicular (Figs. 9-16) to the first direction (Figs. 9-16; Fig. 10A, horizontal direction); and (v) curing the adhesive ([0100]-[0101]).  
Regarding claim 10, Kuwajima discloses the method for manufacturing the input device of claim 9, wherein step (iv) is performed by providing a magnetic field ([0140]; [Claim 11]).

Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 

Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837